Citation Nr: 1302302	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a head injury. 

2.  Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1996 to January 1997, and on active duty from November 2002 to October 2003 and from October 2005 to July 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In June 2009, the RO found new and material evidence to reopen the claim and denied it on the merits as incurrence of head trauma or injury during service had not been shown.  In the July 2009, the RO confirmed and continued the previous denial.  The Veteran timely appealed.  

The Board notes that the RO reopened the Veteran's claim for service connection and decided it on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also perfected on appeal, however, in a February 2011 rating decision, the benefit claimed was granted in full.  Thus, the issue is not for consideration by the Board. 

In July 2011, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) as to the claim on appeal.  In November 2011, he testified at a Travel Board hearing before the undersigned as to the claim on appeal.  Copies of these hearing transcripts are of record.  From the date of each hearing, the record was held open for 60 days to allow for the submission of additional evidence for consideration.  Additional evidence was submitted in January 2012, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2012).   

A review of the Veteran's electronic Virtual VA claims file is negative for additional information or evidence pertaining to the claim.  

The issues of service connection for a respiratory condition and erectile dysfunction due to residuals of medication for treatment of service-connected psychiatric disorders have been raised by the Veteran in March 2011 and January 2012 statements but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The reopened claim of service connection for residuals of head trauma, to include a TBI, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2007, the RO denied the Veteran's claim for service connection for residuals of head trauma.  The Veteran did not submit a timely substantive appeal.

2.  Evidence associated with the claims file since December 2007, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of head trauma, to include a TBI, and raises a reasonable possibility of substantiating the claim.   



CONCLUSION OF LAW

The evidence received since the RO's December 2007 denial is new and material; and the claim for service connection for residuals of head trauma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection, and the need to remand the claim for additional development, further discussion regarding the VCAA is unnecessary at this time.

Petition to Reopen a Claim for Service Connection

The RO originally denied service connection for residuals of head trauma, to include a TBI, in December 2007 on the basis that there was no evidence that the claimed condition occurred in or was caused by active service.  

The evidence of record at the time of the December 2008 denial included the Veteran's service treatment records and examination reports; VA treatment records dating from August to October 2007; October 2007 VA ear disease, eye, and general medical examinations, and; a November 2007 VA PTSD examination.

The Veteran's service treatment records show a childhood history of a broken right clavicle and a pre-service history of ear problems with water behind his eardrums since being diagnosed with viral meningitis at age 20.  In-service complaints of right ear pain and headaches initially appeared in January 1997.  Service treatment records are negative for any indication that the Veteran sustained head trauma or injury during service.  A January 2007 treatment note shows that the Veteran complained of a one week history of pain localized in the top of his right shoulder.  He reported that he fell on December 19, 2006, when he was getting into a military vehicle.  A June 2007 post-deployment health assessment shows that he denied involvement in or being in close proximity to any combat event that caused a blow or jolt to his head or being involved in any car accident, sports-related accident, fall, or any other event that caused a blow to his head or whiplash.  

Post-service VA treatment records dating from August to October 2007 show a positive TBI screen in August 2007 accompanied by the Veteran's self-reported history that he hit his head during service when he slipped and fell off of a 5-ton truck in January 2007.  There are subsequent notations that TBI screens were not required because the Veteran was diagnosed with a TBI during OIF/OEF deployment.  VA treatment records, to include a September 2007 TBI telephone consultation, document complaints of dizziness, sensitivity to bright light, visual changes, intermittent blurred vision with a feeling of numbness of his right eye accompanied by severe posterior headaches, irritability, and sleep problems.  The Veteran reported that such symptoms and complaints began after the alleged in-service head injury and have persisted ever since.  

The October 2007 ear disease VA examination noted complaints of occasional headaches, however, episodes of vertigo or balance problems were denied.  Historically, the Veteran had a tube placed in his ear when he had meningitis.  During the October 2007 VA eye examination, the Veteran dated the onset of his complaints of headaches associated with blurred vision and a feeling of numbness in the corner of his right eye to June 2007.  He stated that in March 2007, he fell and hit his head.  He denied any loss of consciousness but reportedly saw stars.  The eye examiner diagnosed dry eye with problems of episodic visual blurring.  During the October 2007 general medical VA examination, it was noted that CT scan of the Veteran's temporal bone showed a cholesteatoma with bone erosion.  He was referred to an ENT for further evaluation and treatment.  

Based on this evidence, the RO concluded in December 2007 that there was no evidence of a head injury or trauma that was incurred in or caused by service.

The present claim was initiated by the Veteran in February 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the December 2007 denial includes VA treatment records dating from May 2008 to January 2011; private treatment records dating from July 2007 to March 2009; private neuropsychological and concussion screenings and evaluations dated in January 2009; a buddy statement from JM dated in March 2009; a March 2009 VA mental disorders examination; a February 2011 VA PTSD examination; a July 2011 DRO hearing transcript; a June 2011 Travel Board hearing transcript; a January 2012 statement from the Veteran's mother, and; a December 2011 VA TBI evaluation.

The statement dated in March 2009 from JM, the Veteran's roommate while stationed in Iraq, indicated that the Veteran was "severely affected" by discovering that his wife had been unfaithful.  He stated that the Veteran was personally relieved of his weapons and "taken in" for counseling where he was given medication for treatment of depression.  During the course of their deployment, the Veteran was not the same as he used to be.  JM also stated that he could offer general knowledge of two incidents that he gained though daily general conversation with the Veteran.  He recalled the Veteran's report that  he slipped and fell off of a LMTV on a rainy day.  On a separate occasion, the Veteran reported that while working on a HMMV, he lifted on a screen that had come loose while attempting to hoist himself onto the bump of the HMMV when it gave way and sent the Veteran flying off of the HMMV and onto his back.  JM stated that shortly after both conversations, the Veteran indicated that there were no witnesses to either incident.  

Additionally, the statement received from the Veteran's mother in January 2012 stated that as a child, the Veteran did not complain about illness or injury unless it was very serious.  During the Veteran's time in Iraq, she communicated with him whenever possible, however, she knew about and respected military confidentiality, as did the Veteran.  On one occasion, he mentioned that he was having some bad headaches and that he had gotten hurt while doing maintenance on a military vehicle.  He stated that something on the vehicle was not secure and it caused him to fall backwards.  She remembered him saying that whoever worked on the vehicle prior to the incident was negligent.  

During the July 2011 DRO hearing, the Veteran testified that when he slipped off of a truck during service, he fell approximately four or five feet and landed a compacted dirt/sand mixture on his right shoulder and the right side of his head.  He remembered seeing black and some stars.  He denied any loss of consciousness but stated that a momentary loss of consciousness was possible.  He was slightly dizzy upon standing up and ached a bit.  Within a half hour, he took himself to a nearby medical tent where he was given ibuprofen.  He testified that a few months later, he fell backward when attempting to pull himself up onto the bumper of a military vehicle when the part of the vehicle that he grabbed for resistance was not secured.  He landed on his back and his head on compact dirt/sand mixture and he saw stars.  He denied seeking medical treatment, rather, he took some ibuprofen left over from the last time he hit his head.  He mentioned that he received post-service private physical therapy as many times as VA would allow.  He stated that his post-service ear surgeries in 2008 have not helped his headaches but have worsened them.

During the December 2011 VA TBI evaluation, the Veteran estimated that his in-service head injuries occurred in approximately August 2006 and in March 2007 while stationed in Iraq.  The doctor stated that the American College of Rehabilitation Medicine criteria for mild TBI/concussion without report of loss of consciousness was confirmed and that the injuries occurred during the Veteran's OEF/OIF deployment.  

At the November 2011 Travel Board hearing, the Veteran testified that his first head injury occurred in 2006 while climbing up a military vehicle in the rain when his muddy boot slipped and caused him to fall head first, landing on his right shoulder and the right side of his head.  He stated that he sought treatment at a medical station where he was given ibuprofen and returned to duty.  On the second occasion, he fell backwards while hoisting himself onto the bumper of a military vehicle and landed on his back and hit the back and right side of his head on the ground.  On this occasion, he reported that he sought treatment at medical aid station where he was given ibuprofen.  

Much of this evidence, except for a few duplicate documents, is new; it was not previously of record and is not cumulative. 

The newly submitted evidence is also relevant in that it provides additional details and corroboration of the claimed head trauma or injury that the Veteran allegedly sustained during service.  While the statements of the Veteran, his mother, and his roommate in Iraq are not competent to establish a link between his current symptoms and alleged in-service head injuries in 2006 and 2007, they are competent to offer statements of first-hand knowledge of their experiences.  Given the presumed credibility of those statements, the additional evidence reveals that the Veteran may have incurred one or more head traumas or injuries during service; and raises a reasonable possibility of substantiating the claim for service connection.

Hence, the Veteran's application to reopen the claim for service connection for residuals of head trauma, to include a TBI, must be granted.  38 U.S.C.A. § 5108. 



ORDER

New and material evidence having been submitted, the claim for service connection for residuals of head trauma, to include a TBI, is reopened. 


REMAND

Reopening the claim does not end the inquiry.  A determination on the merits is still required.  However, additional development is needed before the Board renders a decision on this issue...

As noted in the decision above, although the Veteran's service treatment records are negative for any complaints or findings of head trauma or injury during service, lay statements received from the Veteran's roommate during service in Iraq and his mother tend to corroborate that an alleged head injury may have occurred during service.  

In this regard, the Board notes that the Veteran's roommate recalled that he was "taken in" for counseling for depression and he was treated with medication while serving in Iraq.  Post-service VA treatment records dated in August 2007 state that the Veteran was taking medication for a psychiatric disorder that was prescribed to him overseas.  During a February 2011 VA PTSD examination, it was noted that in or around June 2006, the Veteran spent 14 days in the mental health infirmary at the base where he was stationed in Balad, Iraq.  With the exception of an August 2006 notation and recommendation that the Veteran be reassigned to the United States to address "critical family issues," his service treatment records are negative for any indication of mental health treatment, to include the reported 14 day inpatient psychiatric treatment.  Thus, it appears that the Veteran's service treatment records may be incomplete.  As any missing service treatment records are relevant to the claim in that they may provide additional evidence corroborating an alleged in-service head trauma or injury, additional development is necessary to ensure that they are complete.  

Regarding whether the Veteran has any currently diagnosed residuals of head trauma, to include a TBI, the Board notes that while VA treatment records show a diagnosis of a TBI, such diagnosis appears to be based on the Veteran's own self report of an in-service TBI.  Specifically, VA TBI screenings consistently state that such screenings are not required due to a diagnosed TBI during OEF/OIF deployment.  As previously stated, however, the Veteran's service treatment records are negative for any indication of head trauma or a TBI.

Following a January 2009 private neuropsychology and concussion clinical evaluation, it was concluded that the Veteran's report of deployment injuries appeared consistent with a TBI diagnosis with exacerbation by mental health factors and possible alcohol dependence.  Following a private January 2009 clinical concussion evaluation, it was found that the Veteran may have some degree of posttraumatic visual syndrome.  Thus, it was recommended that he be evaluated by the physical and occupational therapy department at that facility.  If evidence of a posttraumatic visual syndrome were found, then it could be concluded that the Veteran had a post concessional syndrome from a physical standpoint.  Regarding the Veteran's cognitive symptoms, it was noted that the Veteran's reported fluctuations in cognitive functioning may subside once his antidepressant medication was increased and a mood stabilizer was added to stabilize mood fluctuations.   

During a December 2011 VA TBI evaluation, it was found that the Veteran's described head injuries during service met the criteria for diagnosis of a mild traumatic brain injury.  Therefore, it was concluded that a diagnosis of a mild traumatic brain injury/concussion without report of a loss of consciousness was confirmed.  It was also found, however, that while the Veteran demonstrated/reported persistent symptoms that can occur post concussion, such symptoms can also overlap with conditions such as chronic pain, PTSD and depression, and can be exacerbated by use of medication and alcohol.  Given that a comparison of the Veteran's complaint scores from an early 2009 TBI evaluation with those obtained during this evaluation showed a subjective worsening of symptoms in the interval, the examiner opined that they are not likely related to the claimed in-service head trauma, to include a TBI.  She explained that symptom onset and/or worsening of symptoms well after the event most likely are not related to the event.  She stated that while a neuropsychology evaluation remained pending, given that the Veteran was functioning cognitively well enough in 2008 to graduate from college with honors despite multiple coincident stressors, he has recovered from the TBI(s) and has no residual functional deficits.  She further opined that other issues are responsible for the majority of the Veteran symptoms and difficulties and that improvement in mental health symptoms is expected once they are addressed and respond to intervention.  With the exception of the Veteran's hearing loss, which has been found to be conductive in nature due to multiple ear conditions and surgeries, and ongoing vision complaints, the examiner explained the other issues are likely responsible for the Veteran's additional complaints.

During the November 2011 Travel Board hearing, the Veteran testified that he underwent physical and occupational therapy at the private facility where the January 2009 neuropsychological and concussion evaluations were performed in January 2009 in accordance with the recommendations made during those evaluations.  There is no indication that these records have been requested or obtained.  As they are relevant to the claim in that they may provide a current diagnosis of posttraumatic concussion syndrome due to the claimed in-service head injuries, attempts should be made to obtain them.  

Finally, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In light of the conflicting medical evidence discussed above, the Veteran should be scheduled for a VA examination to determine whether he has a current disability of residuals of head trauma, to include a TBI, related to his claimed head injuries sustained during service.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), Nebraska Office of the Adjutant General, and any other appropriate records repository and request records pertaining to the Veteran and any inpatient and/or outpatient psychiatric treatment and/or hospitalization for a psychiatric disorder while stationed at LSA Anaconda in Balad, Iraq, from March 29, 2006 to June 19, 2007.  Perform any and all follow-up as necessary, and document negative results.

2.  The RO/AMC should contact the Veteran and seek authorization to obtain all physical and occupational therapy treatment records and diagnostic reports relevant to his claimed residuals of head trauma, to include a TBI, from MRH since January 2009 as alluded to during the November 2011 hearing.  The Veteran should be requested to identify any relevant private treatment records pertaining to the claimed disability dating since March 2009.  Efforts any indicated records should be documented in the claims folder.  If such records cannot be obtained, the AOJ should contact the Veteran and allow him the opportunity to submit such records himself.

3.  The RO/AMC should request relevant VA medical center and outpatient records from the Omaha, Nebraska VA Medical Center for the period since November 2011.  Perform any and all follow-up as necessary, and document negative results.  

4.  Thereafter, afford the Veteran a VA examination to identify any current disability that is attributable to, or a residual of, an in-service head injury.  In so doing, the examiner should consider the Veteran's reports of hitting his head in falls from vehicles in service to be credible.  

For any current disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include two alleged head injuries sustained when he fell head first from military a military vehicle and hit the right side of his head and right shoulder in December 2006 and when be fell backwards while attempting to hoist himself onto the bumper of a military vehicle and landed on his back and hit the right back side of his head on the ground as alleged by the Veteran in or around March 2007.  

The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD with adjustment disorder mixed with anxiety and depressed mood, right shoulder tendonitis, left ankle tendonitis, chronic low back strain, or tinnitus caused or increased any residuals of a head injury found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of residuals of a head injury is attributable to a service-connected disability.

The examiner should reconcile any opinion with the service treatment records (described above); the January 2009 private neuropsychological and concussion evaluations and opinions; the December 2011 VA TBI evaluation; any additional medical treatment records associated with the claims file; the credible statements of the Veteran's mother and his roommate during service in Iraq, and; the Veteran's testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include any relevant electronic records in Virtual VA, and a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the files.

5.  After the development requested has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

6.  After completing the requested actions and any additional development action deemed warranted, the RO/AMC must readjudicate the claim of service connection for residuals of head trauma, to include a TBI.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


